Gray, C. J.
The answer filed in the Superior Court put in issue the matters alleged in the declaration. Warren v. Ferdinand, 9 Allen, 357. The declaration in set-off had been seasonably filed in the Municipal Court; St. 1870, c. 330, § 3; and, having been transmitted with the other papers in the case to the Superior Court on the appeal, was already on file in that court, and need not be filed there anew, in order to warrant the admission of evidence in support of it. Gen. Sts. c. 120, §§ 27, 28. Sts. 1862, c. 217, § 1; 1866, o. 279, § 2. Wilbur v. Taber, 9 Gray, 361. Lew v. Lowell, 6 Allen, 25. Higby v. Upton, 3 Met. 409, 411.

Exceptions overruled.